 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                Case No. 2:18-cv-01260-WBS-AC
10 ESTHER ISMAIL,
11                Plaintiff,                      ORDER GRANTING STIPULATED
12 v.                                             REQUEST FOR DISMISSAL OF
                                                  DEFENDANT CAPITAL ONE BANK
13                                                (USA), N.A.
   EXPERIAN INFORMATION
14
   SOLUTIONS, INC.; EQUIFAX
15 INFORMATION SERVICES, LLC;                     Complaint Filed: May 16, 2018

16 CAPITAL ONE BANK, N.A. and
   DOES 1 through 100 inclusive.
17
              Defendants.
18
19
                  Based upon the Parties’ stipulation, and good cause appearing therefor,
20
     defendant Capital One Bank (USA), N.A. is hereby dismissed with prejudice and each
21
     party shall bear its own attorneys’ fees and costs.
22
23
     IT IS SO ORDERED.
24
     Dated: October 24, 2018
25
26
27
28

     [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT CAPITAL ONE
                                       BANK (USA), N.A.
